
	

113 HRES 554 IH: Recognizing the alarming mortality rate of African-American women with breast cancer.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 554
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Ms. Hahn submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing the alarming mortality rate of African-American women with breast cancer.
	
	
		Whereas serious disparities persist in United States health care today;
		Whereas life-saving progress has been made in breast cancer treatment over the last two decades,
			 but we have not seen the same progress in the treatment of
			 African-American breast cancer patients;
		Whereas African-American women have a 41 percent higher breast cancer mortality rate than white
			 women in the United States;
		Whereas this disparity results in 1,700 additional deaths each year;
		Whereas in Los Angeles, a black breast cancer patient is about 70 percent more likely to die from
			 the disease than a white breast cancer patient is likely to die from the
			 disease;
		Whereas African-American women are more likely to be diagnosed with later stage breast cancer; and
		Whereas African-American women are less likely to be screened for breast cancer and less likely to
			 receive the medical treatment they need to fight
			 breast cancer: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the disparity in treatment rates of African-American breast cancer patients;
			(2)affirms that this disparity is unacceptable and should be addressed;
			(3)calls for immediate action to be taken to raise awareness of breast cancer screening for all women
			 in the United States; and
			(4)calls for immediate action to be taken to expand access to treatment for all breast cancer patients
			 regardless of race.
			
